 
EXHIBIT 10.8
 
PROMISSORY NOTE


 

$25,000.00 March 3, 2015

 
1.           Obligation. For value received, Rubicon Financial Incorporated, a
Nevada corporation (the “Maker”) promises to pay to David B. Levinson, or his
order (the “Holder”) the Principal Amount and Interest (both as defined below)
in the manner and upon the terms and conditions set forth herein.


2.           Amount and Payment. The principal amount (“Principal Amount”) of
this Promissory Note (the “Note”) is Twenty-Five Thousand Dollars and No Cents
($25,000.00). This Note shall bear interest on the unpaid Principal Amount at
the rate of ten percent (10%) per annum (“Interest”). The entire Principal
Amount and Interest shall be due and payable on July 31, 2015. Interest shall be
payable, at Holder’s option, in (i) shares of Maker’s restricted common stock,
or (ii) cash.  Additionally, the entire Principal Amount and any unpaid Interest
may be converted, at the option of the Holder, into shares of Common Stock of
the Maker at a conversion price equal to $0.30 per share, at any time prior to
the maturity date of this Note.  The number of shares to be issued will be
calculated by adding the Principal Amount of the Note plus any accrued Interest
and dividing by 0.30.  The shares issued pursuant to the conversion shall bear
the following restrictive legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”). THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
WITH RESPECT TO SUCH SHARES, OR AN OPINION SATISFACTORY TO THE ISSUER AND ITS
COUNSEL TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.


3.           Manner and Place of Payment. Payment of the Principal Amount and
Interest shall be made in lawful money of the United States of America or
validly issued common stock of the Maker for Interest upon conversion by the
Holder.  Such payment or shares of common stock shall be delivered to the
address of the Holder set forth in the records of the Maker or at such other
place as the Holder shall have designated to the Maker in writing.


4.           Events of Default. The following shall each constitute an “Event of
Default” under this Note: (i) default in the payment when due of Principal
Amount and Interest, and such default shall continue for a period of thirty (30)
days; and (ii) any of the following events of bankruptcy or insolvency: (A) the
Maker shall file a voluntary bankruptcy or reorganization petition under the
provisions of the Federal Bankruptcy Act, any other bankruptcy or insolvency law
or any other similar statute applicable to the Maker (“Bankruptcy Laws”), (B)
the Maker shall consent to the filing of any bankruptcy or reorganization
petition against it under any Bankruptcy Law, (C) the Maker shall file a
petition or answer or consent seeking relief or assisting in seeking relief for
the Maker in a proceeding under any Bankruptcy Law or any answer admitting the
material allegations of a petition filed against it in such a proceeding, (D)
the Maker or its directors or shareholders shall take action looking to the
dissolution or liquidation of the Maker, (E) the Maker shall make an assignment
for the benefit of its creditors, (F) the Maker shall admit in writing its
inability to pay its debts generally as they become due, (G) the Maker shall
consent to the appointment of a receiver, trustee, or by the order of a court of
competent jurisdiction, a receiver, liquidator or trustee of the Maker or of any
substantial part of its property shall not have been discharged within a period
of thirty (30) days, (H) by decree of such a court, the Maker shall be
adjudicated bankrupt or insolvent or any substantial part of it shall have been
sequestered and such decree shall have continued undischarged and unstayed for a
period of thirty (30) days after the entry thereof, or (I) an involuntary
bankruptcy reorganization petition pursuant to any Bankruptcy Law shall be filed
against the Maker (and, in the case of any such petition filed pursuant to any
provision of a statute which requires the approval of such petition by a court,
shall be approved by such a court) and shall not be dismissed within thirty (30)
days after such filing.
 
 
-1-

--------------------------------------------------------------------------------

 


5.           Remedies Upon Event of Default. Upon the occurrence of an Event of
Default specified in Section 4 above, the Holder shall have to right to declare
that all the Principal Amount of and Interest on this Note shall, at the option
of Holder, be immediately due and payable, without further presentment, notice
or demand for payment. The Maker hereby agrees and acknowledges that the
exercise of such rights shall not be construed as an election of remedy by the
Holder or the Holder’s waiver of right to sue on this Note.


6.           Expenses of Enforcement. The Maker agrees to pay all reasonable
costs and expenses, including, without limitation, reasonable attorneys’ fees,
as a court of competent jurisdiction shall award, which the Holder shall incur
in connection with any legal action or legal proceeding commenced for the
collection of this Note or the exercise, preservation or enforcement of the
Holder’s rights and remedies thereunder.


7.           Cumulative Rights and Remedies. All rights and remedies of the
Holder under this Note shall be cumulative and not alternative and shall be in
addition to all rights and remedies available to the Holder under applicable
law.


8.           Governing Law. This Agreement shall be governed by and interpreted
and construed in accordance with the law of the State of California.


IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered at
Irvine, California by its duly authorized officer as of the day and year first
above written.


“Maker”


Rubicon Financial Incorporated
a Nevada corporation




By:  /s/ Joseph Mangiapane,
Jr.                                                                
Joseph Mangiapane, Jr., CEO/President
 
 
 
-2-

--------------------------------------------------------------------------------

 